DETAILED ACTION
	The following is an examiner’s amendment in response to Applicant’s amendment filed March 9, 2021 and interview held on March 12 with Mr. Nathan Elder.  Applicant’s March 9th amendment amended claims 1-4, 7-10, 12-14, 17-20 and canceled claims 5, 6, 11, 15, 16.  Currently Claims 1-4, 7-10, 12-14, and 17-20 are pending and allowed, as amended, herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1-4, 7-10, 12-14, and 17-20 is withdrawn in response to the examiner’s amendment below.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nathan Elder March 12, 2021.

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application.  

1.	(Currently Amended)  A method for predicting a number of job applicants for an online job posting posted to a job hosting service, the method comprising:
	training, by a machine learning algorithm executing on one or more computer systems of the job hosting service, a Poisson regression model to predict a rate of expected impressions for an online job posting based on a first set of features, the first set of features comprising an initial budget for the online job posting as set by an end-user, a date when the online job posting was posted, a location of the job described in the online job posting, a company offering the job described in the online job posting, and a function associated with the job described in the online job posting, wherein training data used in training the Poisson regression model is obtained from a data repository storing historical data about previously posted online job postings; 
training, by a machine learning algorithm executing on one or more computer systems of the job hosting service, a log-linear regression model to estimate a rate at which job applications will be received for an online job posting based on a second set of features, the second set of features comprising a function associated with the job described in the online job posting, an industry associated with the job described in the online job posting, and a level of skill associated with the job described in the online job posting, wherein training data used in training the log-linear regression model is obtained from a data repository storing historical data about previously posted online job postings;
generating a first online job posting at the job hosting service with information received via a client computing device;	applying, by one or more computer systems of the job hosting service, the Poisson regression model to features associated with the first online job posting to predict a number of expected impressions of the first online job posting, the features comprising at least  an initial budget as set by an end-user for  the first online job posting;	applying, by the one or more computer systems of the job hosting service, a a log-linear model to  features  associated with the first online job posting to estimate a rate at which applications will be received for the online job posting;	determining, by the one or more computer systems, a distribution of expected applications that will be received for the job described in the first online job posting, based on the predicted number of impressions and the  estimated rate at which applications will be received; 
causing presentation of a user interface that includes at least one value selected from the distribution of expected applications that will be received for the first online job posting along with a recommended budget that corresponds with the at least one selected value; and
receiving input via the user interface indicating the initial budget for the online job posting is to be replaced with the recommended budget.

2.	(Previously Presented)  The method of claim 1, further comprising:	obtaining historical data comprising attributes of job applicants to jobs described in online job postings;	calculating quality scores for the job applicants based on the attributes and additional attributes of the  online job postings;	comparing the quality scores for the job applicants with a threshold to identify a subset of the job applicants as quality applicants ; and	inputting as a feature of the second set of features application rates associated with the quality applicants  for training the  log-linear regression model.

3.	(Previously Presented)  The method of claim 2, wherein calculating the quality scores for the job applicants comprises:	calculating match scores between the attributes of the job applicants and the additional attributes of the  online job postings; and	combining the match scores with a set of weights to produce the quality scores.

4.	(Previously Presented)  The method of claim 3, wherein the attributes of the job applicants and the additional attributes of the  online job postings comprise at least one of:	an educational background;	a function;	a location;	a minimum level of experience;	a maximum level of experience;	an industry; and	a set of skills.

5.	(Cancelled)  

6.	(Cancelled)  

7.	(Previously Presented)  The method of claim 1, wherein determining the distribution of expected applications that will be received  for the job described in the first online job posting based on the predicted number of impressions and the estimated rate at which applications will be received comprises:	approximating a Gamma distribution for the application rate based on a mean and a variance of the application rate; and	generating the distribution of applications to the job described in the first online job posting based on one or more parameters of the Gamma distribution and a Poisson rate for the number of expected impressions.

8.	(Previously Presented)  The method of claim 7, wherein the distribution of expected applications that will be received for the first online job posting  comprises a negative binomial distribution.

9.	(Previously Presented)  The method of claim 1, wherein the at least one value comprises one or more quantiles from the distribution of expected applications that will be received for the first online job posting.

10.	(Previously Presented)  The method of claim 1, wherein the first set of features further comprise at least one of:	a day of the week;	a number of days since the job was posted;
	a job industry;	a level of experience;	a source of applications for the job;	a payment model for the job; and	a cross product of two features.

11.	(Cancelled)  

12.	(Currently Amended)  A system, comprising:	one or more processors; and	memory storing instructions that, when executed by the one or more processors, cause the system to:	with a machine learning algorithm, train a Poisson regression model to predict a rate of expected impressions for an online job posting based on a first set of features, the first set of features comprising an initial budget for the online job posting as set by an end-user, a date when the online job posting was posted, a location of the job described in the online job posting, a company offering the job described in the online job posting, and a function associated with the job described in the online job posting, wherein training data used in training the Poisson regression model is obtained from a data repository storing historical data about previously posted online job postings; 
with a machine learning algorithm, train a log-linear regression model to estimate a rate at which job applications will be received for an online job posting based on a second set of features, the second set of features comprising a function associated with the job described in the online job posting, an industry associated with the job described in the online job posting, and a level of skill associated with the job described in the online job posting, wherein training data used in training the log-linear regression model is obtained from a data repository storing historical data about previously posted online job postings;
generate a first online job posting at the job hosting service with information received via a client computing device
apply  the Poisson regression model to features associated with the first online job posting to predict a number of expected impressions of the first online job posting, the features comprising at least  an initial budget as set by an end-user for  the first online  job posting ;	apply a  log-linear model to  features  associated with the first online job posting to estimate  a rate at which applications will be received for the online job posting;	determine a distribution of expected applications that will be received for   the job described in the first online job posting, based on the predicted number of impressions and the  estimated rate at which applications will be received; and	cause presentation of a user interface that includes at least one value selected from the distribution of expected applications that will be received for the first online job posting along with a recommended budget that corresponds with the at least one selected value; and
receive input via the user interface indicating the initial budget for the online job posting is to be replaced with the recommended budget.

13.	(Previously Presented)  The system of claim 12, wherein the memory further stores instructions that, when executed by the one or more processors, cause the system to:	obtain historical data comprising attributes of job applicants to jobs described in online job postings;	calculate quality scores for the job applicants based on the attributes and additional attributes of the  online job postings;	compare  the quality scores for the job applicants with a threshold to identify a subset of the job applicants as quality applicants ; and	input as a features of the first set of features and/or the second set of features for training  the Poisson regression model and/or the log-linear regression model.

14.	(Previously Presented)  The system of claim 13, wherein calculating the quality scores for the job applicants comprises:	calculating match scores between the attributes of the job applicants and the additional attributes of the  online job postings; and	combining the match scores with a set of weights to produce the quality scores.

15.	(Cancelled)  

16.	(Cancelled) 

17.	(Original)  The system of claim 12, wherein determining the distribution of expected applications that will be received for  the job described in the first online job posting based on the predicted number of impressions and the expected  rate at which applications will be received, comprises:	approximating a Gamma distribution for the application rate based on a mean and a variance of the application rate; and	generating the distribution of applications to the job described in the first online job posting based on one or more parameters of the Gamma distribution and a Poisson rate for the number of expected impressions.

18.	(Previously Presented)  The system of claim 12, wherein the distribution of expected applications that will be received for the first online job posting  comprises a negative binomial distribution.

19.	(Previously Presented)  The system of claim 12, wherein the features further comprise at least one of:	a day of the week;	a number of days since the job was posted;
	a job industry;	a level of experience;	a source of applications for the job;	a payment model for the job; and	a cross product of two features.

20.	(Currently Amended)  A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising:
training, with a machine learning algorithm, a Poisson regression model to predict a rate of expected impressions for an online job posting based on a first set of features, the first set of features comprising an initial budget for the online job posting as set by an end-user, a date when the online job posting was posted, a location of the job described in the online job posting, a company offering the job described in the online job posting, and a function associated with the job described in the online job posting, wherein training data used in training the Poisson regression model is obtained from a data repository storing historical data about previously posted online job postings; 
training, with a machine learning algorithm, a log-linear regression model to estimate a rate at which job applications will be received for an online job posting based on a second set of features, the second set of features comprising a function associated with the job described in the online job posting, an industry associated with the job described in the online job posting, and a level of skill associated with the job described in the online job posting, wherein training data used in training the log-linear regression model is obtained from a data repository storing historical data about previously posted online job postings;
generating a first online job posting at the job hosting service with information received via a client computing device;
applying, by one or more computer systems of the job hosting service,  the Poisson regression model to features associated with the first online job posting to predict a number of expected impressions of the first online job posting, the features comprising at least  an initial budget as set by an end-user for  the first online job posting ;	applying, by the one or more computer systems of the job hosting service, a a log-linear model to  features  associated with the first online job posting to estimate  a rate at which applications will be received for the online job posting;	determining, by the one or more computer systems, a distribution of expected applications that will be received for  the job described in the first online job posting, based on the predicted number of impressions and the estimated rate at which applications will be received; 
causing presentation of a user interface that includes at least one value selected from the distribution of expected applications that will be received for the first online job posting along with a recommended budget that corresponds with the at least one selected value; and
receiving input via the user interface indicating the initial budget for the online job posting is to be replaced with the recommended budget.



ALLOWANCE
	The following allowance in response to Applicant’s amendment filed March 9, 2021 and interview held on March 12 with Mr. Nathan Elder.  Currently Claims 1-4, 7-10, 12-14, and 17-20 are pending and allowed below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system and method for predicting a number of job applicants for an online job posting posted to a job hosting service, the method comprising: training, by a machine learning algorithm executing on one or more computer systems of the job hosting service, a Poisson regression model to predict a rate of expected impressions for an online job posting based on a first set of features, the first set of features comprising an initial budget for the online job posting as set by an end-user, a date when the online job posting was posted, a location of the job described in the online job posting, a company offering the job described in the online job posting, and a function associated with the job described in the online job posting, wherein training data used in training the Poisson regression model is obtained from a data repository storing historical data about previously posted online job postings; training, by a machine learning algorithm executing on one or more computer systems of the job hosting service, a log-linear regression model to estimate a rate at which job applications will be received for an online job posting based on a second set of features, the second set of features comprising a function associated with the job described in the online job posting, an industry associated with the job described in the online job posting, and a level of skill associated with the job described in the online job posting, wherein training data used in training the log-linear regression model is obtained from a data repository storing historical data about previously posted online job postings; generating a first online job posting at the job hosting service with information received via a client computing device; 	applying, by one or more computer systems of the job hosting service, the Poisson regression model to features associated with the first online job posting to predict a number of expected impressions of the first online job posting, the features comprising at least  an initial budget as set by an end-user for  the first online job posting; applying, by the one or more computer systems of the job hosting service, a log-linear model to  features  associated with the first online job posting to estimate a rate at which applications will be received for the online job posting; determining, by the one or more computer systems, a distribution of expected applications that will be received for the job described in the first online job posting, based on the predicted number of impressions and the  estimated rate at which applications will be received; causing presentation of a user interface that includes at least one value selected from the distribution of expected applications that will be received for the first online job posting along with a recommended budget that corresponds with the at least one selected value; and receiving input via the user interface indicating the initial budget for the online job posting is to be replaced with the recommended budget as recited in independent Claims 1, 12 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623